Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated October 19, 2021, has been received. By way of this reply, Applicant has amended claims 1, 11, 13-14, 25, 35, 42, 68-69, and 72, canceled claims 49-50 and 53, and introduced new claims 73-78.

During a telephone conversation with Adriane M. Antler, the attorney of record for Applicant, on October 28, 2021, a provisional election was made without traverse to prosecute the invention of an Epstein-Barr virus (EBV)-positive gastric cancer expressing the antigen EBNA1, in respect to newly added claims 73-78.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 73 and 77-78 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Interview summary

Claims 1-2, 5-7, 11-15, 25, 35, 37-38, 42, 68-72, and 74-77 are therefore currently under examination.
The rejections of record can be found in the previous Office action, dated July 20, 2021.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 11-15, 25, 35, 37-38, 42, 53, and 68-72 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 5-6, 11-15, 25, 35, 37-38, 42, 53, and 68-72 were previously rejected under 35 U.S.C. 103 as being unpatentable over Trivedi (Blood, 105(7):2793-280, cited in IDS) in view of Bosch (US20150202291A1, cited in IDS as WO2015069770A1), Gupta (Ophthalmic Surg Lasers Imaging Retina 2015 Jan;46(1):80-2, cited in IDS), and Koesters (Int J Cancer. 2004 Apr 10;109(3):385-92.).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims warrant a new grounds of rejection, set forth below:

Claims 1-2, 5-7, 11-15, 25, 35, 37-38, 42, 68-72, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (WO2017203362A1) in view of Hasan (J Immunol. 2009 Aug 15;183(4):2837-50, cited in IDS) and Pastor (Mol Ther Nucleic Acids. 2013 Jun 11;2(6):e98).
Khanna teaches methods of treating cancer in a subject by administering an immune checkpoint inhibitor and a composition comprising cytotoxic T cells expressing a T cell receptor specific for a cancer-associated peptide (page 1, lines 18-21). Khanna further teaches that the immune checkpoint inhibitor may be nivolumab (page 1, lines 22-30). Khanna also teaches that the cancer-associated peptide may be a viral peptide such as EBNA1 (page 2, lines 3-9).

Khanna also teaches that the cytotoxic T cells administered to the patient may be allogenic (page 2, lines 10-14).
However, Khanna is silent with regards to the use of antigen-specific T cells that are derived from a T cell line restricted by a first HLA allele or HLA allele combination expressed by the cancer cells in the human patient; wherein the first HLA allele or HLA allele combination is a subdominant HLA allele or HLA allele combination among HLA alleles and HLA allele combinations expressed by the cancer cells with respect to activity of T cells restricted by the respective HLA allele or HLA allele combination based on recognition of the antigen. Khanna is also silent with regards to the administration of an immune checkpoint activator.
Hasan teaches the use of a panel of artificial antigen-presenting cells (AAPCs) to sensitize T cells specific for subdominant epitopes of CMVpp65 presented by a desired HLA allele (page 2848, left column, fifth paragraph). Hasan further teaches that the use of such T cells lysed human cell targets presenting subdominant epitopes of CMVpp65 presented by the restricting HLA alleles expressed by the AAPCs from each of the donors tested. This included donors whose T cells, when sensitized with peptide pool-loaded autologous cytokine-activated monocytes, failed to respond to the epitopes presented by the AAPCs (page 2848, right column, first paragraph). Hasan further teaches that this method is particularly useful for generating donor T cells restricted by HLA alleles shared by donor and host for use in HLA-disparate transplant recipients (page 2848, right column, second paragraph).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Khanna, Hasan, and Pastor to arrive at the claimed invention. As Hasan teaches, methods of restricting T cells by HLA allele were known in the art, and it was also known to be advantageous to do so for the purposes of adoptive immunotherapy. Hasan also teaches the advantages of selecting T cells according to a subdominant allele. Similarly, the use of combinations of the checkpoint inhibitor nivomulab and cytotoxic T cells specific for EBNA1 were known in the prior art according to Khanna, and the use of a CD28 agonist to potentiate the antitumor efficacy of T cells was also known, according to the teachings of Pastor. Each prior art reference describes the advantages of using each claimed element for the purposes of cancer therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
It is noted that Applicant's experimental examples are drawn only to CMV-positive cancers. Any arguments that prior art in the field of CMV-positive cancers is not applicable to EBV-positive cancers may invite further rejections based upon 35 U.S.C. 112.

Double Patenting
Claims 1-2, 5-7, 11-15, 25, 35, 37-38, 42, 53, and 68-72 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30 of U.S. Patent No. 10,100,087 in view of Bosch.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1-2, 5-7, 11-15, 25, 35, 37-38, 42, 53, and 68-72 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,342,864 in view of Bosch.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644